DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 07/24/19 for application number 16/480,545.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, Claims, and Certified Copy of Foreign Priority Application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
Claim 3, line 2 recites, “controlling, level of acceleration of execution of the ML input task” and should instead read, “controlling, the level of acceleration of execution of the ML input task” (emphasis added).  
Claim 11 repeats the same limitation as recited in claim 3, and is objected to accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al., US 8,015,564 B1 (as cited in the IDS), in view of Baldini Soares et al., US 2015/0317563 A1 (as cited in the IDS), and further in view of Bausch et al., US 6,304,824 B1.
Regarding claim 1, Beyer discloses a method of execution of one or more application tasks in a computing device [using the method of Fig. 4], the method comprising: 
receiving an input task for execution on the computing device from a user [dispatcher within the multi-processor environment receives job properties for a plurality of jobs from a human operator, col. 4, ll. 22-27]; 
retrieving a corresponding configuration data [receiving estimated processing time for each job's tasks, including estimated critical path length, estimated total processing, time, and precedence constraints among tasks, col. 4, ll. 33-37];
obtaining a current performance status of the computing device for executing the input task; and dynamically scheduling and dispatching parts of the input task to one or more processing units in the computing device for execution based on the retrieved configuration file and the obtained current performance status of the computing device [job properties for each job may include a priority; dispatcher assigns an initial subset of tasks to processors of the multi-processing computing environment; tasks are arranged in a list according to a list scheduling rule; when a processor becomes available, an executable task closest to a head of the list is assigned to the available processor; list scheduling rules of Fig. 5 include job priority order; that is, determining whether a processor is available (i.e. current performance status), and scheduling based on the processor being available and the job property, including priority, col. 4, ll. 40-44; 57-59; 66-67; col. 5, ll. 1].
However, Beyer does not explicitly teach a method of accelerating execution of one or more application tasks in a computing device using machine learning (ML) based model; receiving an ML input task; and retrieving a trained ML model and a corresponding optimal con- figuration file based on the received ML input task, wherein the optimal configuration file corresponding to each ML model includes a plurality of pre-defined configuration files obtained for one or more computing device functioning conditions.
In the analogous art of computing task management, Baldini Soares teaches a method of accelerating execution of one or more application tasks in a computing device using machine learning (ML) based model [using machine learning techniques to build predictive models to determine applications for accelerated execution, as illustrated in Fig. 6, par 18, ll. 5-7]; receiving an ML input task [predictive model select applications amenable for acceleration, par 18, ll. 5-7]; and retrieving a trained ML model [machine learning techniques are employed to train or build predictive model 606; features collected at step 604 are input into a machine learning technique; predictive model 606 is then provided at step 610, par 79, ll. 1-3; par 81, ll. 1-3].
It would have been obvious to one of ordinary skill in the art, having the teachings of Beyer and Baldini Soares before him before the effective filing date, to incorporate the execution acceleration as taught by Baldini Soares into the method as disclosed by Beyer, to boost application performance by identifying appropriate candidates for acceleration [Baldini Soares, par 2].
However, the combination of Beyer and Baldini Soares does not explicitly teach retrieving an optimal configuration file based on the received input task, wherein the optimal configuration file corresponding to each model includes a plurality of pre-defined configuration files obtained for one or more computing device functioning conditions.
In the analogous art of computer system management, Bausch teaches retrieving an optimal configuration file based on the received input task, wherein the optimal configuration file corresponding to each model includes a plurality of pre-defined configuration files obtained for one or more computing device functioning conditions [enable electronic devices to operate at minimum power for maximum battery life or maximized speed for maximized performance depending on a selection by the user form a configuration screen based on received configuration; configuration screen has optimal configuration settings including "maximize performance" and "maximize battery life", Fig. 7; col. 5, ll. 35-41].
It would have been obvious to one of ordinary skill in the art, having the teachings of Beyer, Baldini Soares, and Bausch before him before the effective filing date, to incorporate the optimized configuration as taught by Bausch into the method as disclosed by Beyer and Baldini Soares, to optimize devices for a given purpose [Bausch, col. 5, ll. 33-34].
Regarding Claim 2, Beyer, Baldini Soares, and Bausch disclose the method as claimed in claim 1.  Baldini Soares discloses the ML input task [predictive model select applications amenable for acceleration, par 18, ll. 5-7], and Bausch further teaches wherein the execution of the input task is accelerated based on selection of at least one of energy saving level and performance level parameters by a user [enable electronic devices to operate at maximized speed for maximized performance depending on a selection by the user form a configuration screen; configuration screen has "maximize performance" option, Fig. 7; col. 5, ll. 35-41].
Regarding Claim 3, Beyer, Baldini Soares, and Bausch disclose the method as claimed in claim 2.  Baldini Soares discloses the ML input task [predictive model select applications amenable for acceleration, par 18, ll. 5-7], and Bausch further teaches controlling, level of acceleration of execution of the input task based on the at least one of energy saving level and computing device performance level parameters selected by the user [enable electronic devices to operate at maximized speed for maximized performance depending on a selection by the user form a configuration screen; configuration screen has "maximized performance" option, Fig. 7; col. 5, ll. 35-41].
Regarding Claim 5, Beyer, Baldini Soares, and Bausch disclose the method as claimed in claim 1.  Beyer further discloses wherein the current performance status of the computing device is obtained based on at least one of availability of processing units, load, temperature, energy usage and input data size [determining whether a processor is available (i.e. current performance status), and scheduling based on the processor being available and the job property, including priority, col. 4, ll. 40-44; 57-59; 66-67; col. 5, ll. 1]. 
Regarding Claim 6, Beyer, Baldini Soares, and Bausch disclose the method as claimed in claim 1.  Baldini Soares further teaches wherein the one or more ML trained models are loaded for executing the ML input task [machine learning techniques are employed to train or build predictive model 606; features collected at step 604 are input into a machine learning technique; predictive model 606 is then provided at step 610 (i.e. model is received and utilized), par 79, ll. 1-3; par 81, ll. 1-3], and Bausch further teaches wherein the corresponding one or more optimal configuration files are loaded for executing the input task [enable electronic devices to operate at minimum power for maximum battery life or maximized speed for maximized performance depending on a selection by the user form a configuration screen based on received configuration; configuration screen has optimal configuration settings including "maximize performance" and "maximize battery life," Fig. 7; col. 5, ll. 35-41].
Regarding Claim 7, Beyer, Baldini Soares, and Bausch disclose the method as claimed in claim 1.  Bausch further teaches creating a plurality of configuration files based on one or more computing device functioning scenarios; and selecting an optimal configuration file from the plurality of created configuration files [configuration files including enabling electronic devices to operate at minimum power for maximum battery life or maximized speed for maximized performance depending on a selection by the user form a configuration screen based on received configuration (files are created in order to be provided as a selection); configuration screen has optimal configuration settings including "maximize performance" and "maximize battery life," which may be selected to perform the desired scenario, Fig. 7; col. 5, ll. 35-41].
Regarding Claim 9, Beyer discloses a computing device of execution of one or more application tasks [using the method of Fig. 4].  However, Beyer does not explicitly teach a storage and a processor.
Baldini Soares teaches a storage; and a processor [Fig. 7 illustrates a computer system with processor 12 and storage (memory 16 and storage system 18)].  The remainder of claim 9 repeats the same limitations as recited in claim 1, and is rejected accordingly.
Regarding Claims 10, 11, and 13-15, Beyer, Baldini Soares, and Bausch disclose the computing device as claimed in claim 10.  Claims 10, 11, and 13-15 repeat the same limitations as recited in claims 2, 3, and 5-7, respectively, and are rejected accordingly.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer, Baldini Soares, and Bausch, and further in view of Vullioud et al., US 2015/0347849 A1.
Regarding claim 4, Beyer, Baldini Soares, and Bausch disclose the method as claimed in claim 1.  While Baldini Soares discloses the ML input task [predictive model select applications amenable for acceleration, par 18, ll. 5-7], the combination of references does not explicitly teach scheduling and dispatching the parts of the task to a cloud service in addition to the one or more processing units in the computing device.
In the analogous art of task management, Vullioud teaches scheduling and dispatching the parts of the task to a cloud service in addition to the one or more processing units in the computing device [a data-linked local or remote element could be assigned to execute part of the processing or the entire processing, par 136, ll. 1-3].
It would have been obvious to one of ordinary skill in the art, having the teachings of Beyer, Baldini Soares, Bausch, and Vullioud before him before the effective filing date, to incorporate the task scheduling as taught by Vullioud into the method as disclosed by Beyer, Baldini Soares, and Bausch, to allow for use of specialized processing units [Vullioud, par 136].
Regarding claim 12, Beyer, Baldini Soares, and Bausch disclose the computing device as claimed in claim 9.  Claim 12 repeats the same limitations as recited in claim 4, and is rejected accordingly.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer, Baldini Soares, and Bausch, and further in view of Stellwag et al., US 2014/0053165 A1.
Regarding claim 8, Beyer, Baldini Soares, and Bausch disclose the method as claimed in claim 1.  However, while Bausch teaches the optimal configuration file [enable electronic devices to operate at minimum power for maximum battery life or maximized speed for maximized performance depending on a selection by the user form a configuration screen based on received configuration; configuration screen has optimal configuration settings including "maximize performance" and "maximize battery life", Fig. 7; col. 5, ll. 35-41], the combination of references does not explicitly teach wherein the configuration file is created during an offline mode.
In the analogous art of electronic device configuration, Stellwag teaches wherein the configuration file is created during an offline mode [the steps carried out offline serve to generate configuration data which configure the electronic control unit, par 85, ll. 1-3].
It would have been obvious to one of ordinary skill in the art, having the teachings of Beyer, Baldini Soares, Bausch, and Stellwag before him before the effective filing date, to incorporate the offline generation of configuration data as taught by Stellwag into the method as disclosed by Beyer, Baldini Soares, and Bausch, to provide memory protection by selectively controlling memory access [Stellwag, par 8, 31].

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186